DETAILED ACTION
	Claims 1, 3, 5, 6, 9, 15, 16, and 21-33 are currently pending in the instant application.  Claim 25 is rejected.  Claims 21, 22, 24, and 26-32 are withdrawn from consideration as being for non-elected subject matter.  Claims 1, 3, 5, 6, 9, 15, 16, 23, and 33 appear allowable over the prior art of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Applicant's amendment and arguments filed 20 April 2021 have been fully considered and entered into the instant application.   
Applicant’s amendment has overcome the objection to claims 3, 5, 15, and 16; has overcome the 35 USC 102 rejection over registry No. 930480-88-9; and has overcome the 35 USC 102 rejection over registry No. 919879-00-8.
Election/Restrictions
Applicant’s election of Group I and the species of compound 217 in the reply filed on 30 January 2018 has been previously acknowledged. 
According to MPEP 803.02, as the elected species appears allowable, the search and examination has been extended to the entirety of claims 1, 3, 5, 6, 9, 15, 16, 23, and 33 which appear allowable, and further to the compound 
    PNG
    media_image1.png
    258
    514
    media_image1.png
    Greyscale
which is found in instant claim 25, which is not allowable.  
Claims 1, 3, 5, 6, 9, 15, 16, 23, 25, and 33 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  Claims 21, 22, 24, and 26-32 are not drawn to the elected embodiment and are considered withdrawn.  It has been determined that the entire scope claimed is not patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, for example, claim 25 has Re including aryl which has been cancelled from instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 924455-53-8

    PNG
    media_image1.png
    258
    514
    media_image1.png
    Greyscale

This compound corresponds, for example, to the formula IV wherein Rd is hydrogen; m is 0; Re is aryl; R10 is hydrogen; n is 2, Z is OR7; and R7 is C1 alkyl (or n is 0, Z is C2 alkyl substituted with one Ra group which is C1 alkoxy).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					27 July 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600